                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Welly Chandra, et al.
                                                         Plaintiff,
v.                                                                    Case No.:
                                                                      1:18−cv−07686
                                                                      Honorable Thomas M.
                                                                      Durkin
BOEING INTERNATIONAL SALES
CORPORATION, a Washington State Profit
Corporation, et al.
                                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 16, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: Telephone conference
held on 12/16/2020. The government's motion to modify sealing order [850] is granted
without objection. For the reasons stated on the record, this court will not be appointing a
trustee. The asset freeze as to Thomas Girardi and the Girardi Keese Law Firm remains in
place. The court reaffirms that a judgment was entered on 12/14/2020 against Thomas
Girardi and Girardi Keese in the amount of $2,000,000 plus interest as to Plaintiffs Anice
Kasim, Septiana Damayanti, Bian Daniaty Binti Udin Zaenudin and Bias Ramadhan A.S.
Bin Misyadi. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
